Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
III.  DETAILED ACTION
Claims 1-20 are presented for examination.

Objections
How is ‘different token’ defined? Different from what?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10990767 to Smathers et al.

As to claims 1, 19 and 20, Smathers discloses a method, comprising: 
receiving a computer-generated data entry (fig. 2b.  col. 9, lines 21-37 col. 29, lines 11-25); 
segmenting the computer-generated data entry into a set of tokens (fig. 2b.  col. 9, lines 21-37 col. 29, lines 11-25);
determining a plurality of different token permutation groupings, wherein each of the different token permutation groupings includes a different subset of tokens from the set of tokens of the computer-generated data entry (fig. 2b.  col. 9, lines 21-37 col. 29, lines 11-25);
determining for the computer-generated data entry, a corresponding token permutation grouping identifier (i.e. an index integer. col. 9, lines 21-37 ) for each grouping of the plurality of different token permutation groupings (fig. 2b.  col. 9, lines 21-37 col. 29, lines 11-25); and 
determining whether the computer-generated data entry belongs to any data entry cluster among a plurality of previously identified data entry clusters based on a search performed using the token permutation grouping identifiers of the computer-generated data entry (comparing the string match rules for the sentence against all of the string match rules used by the trained classifier with respect to concepts other than the concept associated with the sentence col. 29, lines 11-25).

As to claim 2, Smathers discloses a method of claim 1, wherein 
at least one of the data entry clusters includes data entries determined to be likely associated with a common source code text pattern specification (col. 4, lines 52-55).

As to claim 3, Smathers discloses a method of claim 1, further comprising 
adding the computer-generated data entry to a matching one of the data entry clusters based on a determination that the computer-generated data entry belongs to the matching data entry cluster (fig. 2).

As to claim 4, Smathers discloses a method of claim 3, further comprising 
updating assigned token permutation grouping identifiers of the matching data entry cluster to only include ones in common with the token permutation grouping identifiers generated for the computer-generated data entry added to the matching data entry cluster (col. 29, lines 11-25).
.

As to claim 5, Smathers discloses a method of claim 3, further comprising 
performing an analysis based on the matching data entry cluster including by identifying a trend or an anomaly of data entries belonging to the matching data entry cluster. (col. 29, lines 11-25).

As to claim 6, Smathers discloses a method of claim 1, further comprising 
creating a new data entry cluster that includes the computer-generated data entry based on a determination that the computer-generated data entry does not belong to any of the data entry clusters. (col. 29, lines 11-25).

As to claim 7, Smathers discloses a method of claim 1, wherein 
the computer-generated data entry is a computer-generated log entry or a computer-generated log line. (col. 4, lines 52-55).

As to claim 8, Smathers discloses a method of claim 1, wherein 
segmenting the computer-generated data entry includes separating words included in the computer-generated data entry into the set of tokens. (col. 29, lines 11-25).

As to claim 9, Smathers discloses a method of claim 1, wherein 
segmenting the computer-generated data entry includes determining not to include in the set of tokens a word included in the computer-generated data entry. (col. 29, lines 11-25).

As to claim 10, Smathers discloses a method of claim 1, wherein 
a count number of the plurality of different token permutation groupings generated is based on a total number of tokens included in the set of tokens. (col. 29, lines 11-25).

As to claim 11, Smathers discloses a method of claim 1, wherein 
a count number of tokens included in each of the plurality of different token permutation groupings is based on a total number of tokens included in the set of tokens. (col. 29, lines 11-25).

As to claim 12, Smathers discloses a method of claim 1, wherein 
determining the plurality of different token permutation groupings includes at least in part randomly selecting a specified number of tokens from the set of tokens such that each of the plurality of different token permutation groupings includes a different combination of tokens. (col. 29, lines 11-25).

As to claim 13, Smathers discloses a method of claim 1, wherein determining the plurality of different token permutation groupings includes 
determining to not include a specific token from the set of tokens in any of the plurality of different token permutation groupings due to content of the specific token. (col. 29, lines 11-25).

As to claim 14, Smathers discloses a method of claim 1, wherein determining the plurality of different token permutation groupings includes 
determining to include a specific token from the set of tokens in every one of the plurality of different token permutation groupings due to content of the specific token. (col. 29, lines 11-25).

As to claim 15, Smathers discloses a  method of claim 1, wherein determining the corresponding token permutation grouping identifier includes 
determining a corresponding hash value that is dependent upon a relative ordering of tokens included in the corresponding token permutation grouping. col. 9, lines 21-37).

As to claim 16, Smathers discloses a method of claim 1, wherein performing the search using the token permutation grouping identifiers includes 
determining whether any of the token permutation grouping identifiers matches any assigned token permutation grouping identifiers of any data entry cluster among the plurality of previously identified data entry clusters. (col. 29, lines 11-25).

As to claim 17, Smathers discloses a method of claim 1, wherein determining whether the computer-generated data entry belongs to any data entry cluster among the plurality of previously identified data entry clusters includes 
determining a similarity measure between the set of tokens of the received computer- generated data entry with a first token count length and a different set of tokens of a different computer-generated data entry determined to have a second token count length that neighbors the first token count length.(token length col. 10, lines 40-50])

As to claim 18, Smathers discloses a method of claim 1, further comprising 
adjusting a clustering parameter based at least in part on a repeat clustering performed on the same received computer-generated data entry using a clustering parameter candidate (col. 14, lines 50-60).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153